Title: To Thomas Jefferson from William Carmichael, 3 October 1786
From: Carmichael, William
To: Jefferson, Thomas



My Dear Sir
Madrid 3d. Octr. 1786.

On the 29th Ulto. I had the honor to address you by a courier which this Court dispatched to the Marquis del Campo at London. This courier hath not set off at the time expected, so that you will receive this with the one of the date Abovementioned. [This day yours of the 22d Septr. inclosing Letters for Messrs. Lamb and Barclay reached me. The former is still at Alicant and this Night I forward your Letter for him. The Latter arrived at Cadiz the 25th Ulto and as he informs me, is now on his way to this Capital; So that I shall keep your Letter until his arrival. Mr. Lamb continues to write me. I have pressed him to send the Account of his disbursements to yourself and Mr. Adams, in order that you may know what Money remains in his hands and that whatever its amount may be, it should remain at your disposition. I know that he continues to Correspond with the Minister of the Marine at Algiers and I think that whatever may be the resolution of Congress, the Algerines ought to think we wish to have peace with them, at the same time that we do not fear their hostilities. This is a correspondence that requires some address and if Mr. Barclay should remain here, I am persuaded he would execute your orders with precision. I believe Mr. Lamb extremely zealous for the Interests of his Country, But I cannot permit myself to say that He has the qualifications necessary for a Negotiator. He has displeased and is displeased with the French and Spanish Consul and Agent at Algiers and you can scarcely conceive the pain that these little minute circumstances have occasioned me. I beg you to Beleive that it is with pain I enter into the smallest details which if known can injure any one of my country men.] I write to you with Confidence, because I have long been taught to consider you as a disinterested True Republican. I return you once more my thanks for the Letter you had the goodness to write me the 22d. Augt. The temerity with which I tresspassed on your patience can only be excused by the extreme desire that I feel not to appear ignorant on points which ought to be known to all who have the honor to serve their Country, which ought indeed to be known by every Citizen of America. During the seven years that I have been employed here It would surprise and astonish you to see the contents of my official Information. In the Gazette of the Court, that is of Madrid, there has lately appeared an article of the flourishing State of their Marine. In All parts of this Peninsula, There are complaints of the ruinous situation of their Commerce, Altho’ I know it is the Intention of the Minister to revive and extend it. The Affair of Naples appears once more attended with difficulties which originate from the King. G.B. is doing every thing in its power to alienate this Court from its Attachment to France. The Ct. D’Expilly returns once more to Algiers. I have seen the work of the Marquis de Chastellux. I believe I was one of the first who gave a discription of the Natural Bridge which excited so strongly his Admiration. In the course of a Voyage which I undertook for my health to the Springs of Augusta County, I was induced to visit that as well as several other Natural Curiosities of the Country. On my return to Maryland I endeavoured to engage Mr. Peale a painter, to make the same tour, with the view of taking views of many remarkable situations which struck me, then in the full enjoyment of a Romantic enthusiasm. I spoke to him so feelingly of this wonderful Bridge that he was induced to ask me a copy of my notes containing the Impression it made on me, assuring me that these only would enable him to sketch the Object. I gave him a very hasty and incorrect copy and I soon after saw it printed in a Philadelphia newspaper. I have still my journal of this voyage. The impressions it made on me are so strong, that if ever I return to America, It is my Intention to sell my little property and to establish myself beyond the Allegany Mountains, where by all forgot I may pass the rest of my days Inoffensively for others, doing all the good in my power and vegetating and decaying like the Trees which surround me, Affording shade in their prime and in their decay manure to the Soil they cover. I think I had the honor to mention this Natural Bridge to the Marquis de Chastellux, then Chevalier, during my residence in Paris in 1776–7. If the Notes on Virginia are really in circulation, you will permit me to ask a copy for myself, another for the Ct. de Campomanes, which I wish should be presented to him in your name. You are not uninformed of his Literary Abilities nor of his patriotic sentiments. He has been ever and is my warmest friend here, On whose advise I can rely and on whose inclination to serve me I can depend. You will perceive that I write you with the freedom of an acquaintance; In Republics of a Democratical Nature like ours, The Talents the Lumieres of every citizen is an appenage of the Society at large. “Their Light is not to be hid under a Bushel.” On this principle I demand at the same time your Indulgence and pardon. I enclose you a Letter from Mr. Celesia the Genoese Minister here to Mr. Matzei. I Do not know whether the Latter might not make a useful Voyage to Spain and whether his knowledge of the Cultivation of vines, might not enable him to make discoveries useful to America, The Latitude being nearly similar. At All Events He will be perfectly well received here. With real esteem & Respect I have the honor to be Your Excellencys Obliged & Most Obed. Sert.,

Wm. Carmichael

